DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Applicant’s amendment and remarks filed on 8/17/2022 are acknowledged.  Claims 1-10 are cancelled.  New claims 14-23 are added.  Claims 14-23 are pending and are currently under examination.

Objections Withdrawn
The objection to the disclosure because it contains an embedded hyperlink and/or other form of browser-executable code is withdrawn in light of applicant’s amendment thereto.

Claim Rejections Withdrawn
All previous claim rejections are withdrawn in light of the cancellation of claims 1-10.  

New Claim Rejections
35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 14-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a product of nature without significantly more. The claim(s) recite(s) a composition comprising Akkermansia or fragments thereof. This judicial exception is not integrated into a practical application because Akkermansia and its fragments are products of nature. Akkermansia is a naturally occurring bacteria.  The claims do require the composition to be “formulated for topical administration within the oral cavity”.  However, the specification does not define what constitutes “formulated for topical administration within the oral cavity”.   In the art, “topical administration” refers to administration to a particular place on or in the body.  There is nothing about applying a composition to the oral cavity that would require a special formulation of some type.  Water and bacteria can be used as an oral rinse.  Therefore, claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because even when combined, the products do not have any characteristics which are markedly different than the products had in nature.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The instant claims are drawn to compositions comprising Akkermansia and/or fragments thereof for use in the treatment of periodontal diseases, periodontitis, gingivitis, peri-implant mucositis, peri-implantitis, oral thrush, dental caries and black hairy tongue or for use in preventing and/or improving bad breath in a subject.  Treatment of any periodontal disease is encompassed, including bad breath by any cause, fungal infections, bacterial infections, and viral infections.  Fragments of Akkermansia includes numerous molecules with completely different structural features including not just cellular components such as peptidoglycan, LPS, DNA, RNA, carbohydrates, lipids, but also including products made by the bacteria such as organic acids, inorganic acids, bases, and other metabolites.  This is an exceedingly broad category. The bacteria can be alive or killed by processes such as pasteurization.  The claims also specifically encompass the protein Amuc_1100 and extracellular vesicles derived from Akkermanisia.  
The specification discloses examples that show that administration of Akkermansia muciniphila MucT as well as Amuc_1100 are capable of improving P. gingivalis-induced soft tissue inflammation and bone destruction and altered the cytokine response.  No other fragments of Akkermansia were tested and there was no indication that infections could be treated by the claimed composition.  The specification also stated specifically that the Akkermansia must be alive for there to be an effect and that heat-killed Akkermansia were ineffective.  Therefore, the composition of claim 17 would not be capable of having an effect.  The specification provides no guidance as to what fragments (particularly since heat-killed cells, which would include all of the cellular components of Akkermansia were shown not to have an effect) and what amounts of these are capable of the function recited in the claims.  
The claims are thus drawn to a large genus of variants with no correlation provided between the structure and the required function.  Therefore, the specification provides insufficient written description to support the genus encompassed by the claim.  Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that 
"applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry, whatever is now claimed." (See page 1117.) The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed." (See Vas-Cath at page 1116.)
Adequate written description requires more than a mere statement that something is part of the invention and reference to a potential method for isolating it. University of California v. Eli Lilly and Co., 43 USPQ2d 1398, 1404. 1405 held that:
...To fulfill the written description requirement, a patent specification must describe an invention and does so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention."   Lockwood v. American Airlines Inc. , 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (1997);   In re Gosteli , 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) (" [T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed."). Thus, an applicant complies with the written description requirement "by describing the invention, with all its claimed limitations, not that which makes it obvious," and by using "such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention."  Lockwood, 107 F.3d at 1572, 41 USPQ2datl966.
Therefore, the full breadth of the claims does not meet the written description provision of 35 USC 112, first paragraph.  
Applicant argues:
1. That the claims have been amended to recite specific oral diseases.
2.  That fragments of Akkermansia, including Amuc_1100 and extracellular vesicles are sufficiently described in the specification.
Applicant’s arguments have been fully considered and are not persuasive for the following reasons:
Regarding argument 1, as discussed above, limiting the claims to the recited diseases does not overcome the written description rejection. 
Regarding argument 2, as discussed above, the description of these fragments in the specification does not provide sufficient description for the claims.

The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 18 is rendered indefinite by the phrase “Akkermansia is substantially purified at 50% to 99%”.  It is not clear what is meant by this phrase.  Percentages are fractions of something, but that something is not provided in this claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 14-16 and 18-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cani et al (US Patent Application Publication 2015/0306152).
The instant claims are drawn to pharmaceutical or cosmetic compositions comprising Akkermansia wherein said composition is formulated for topical administration within the oral cavity for use in the treatment of oral diseases selected from the group consisting of periodontal diseases, periodontitis, gingivitis, peri-implant mucositis, peri-implantitis, oral thrush, dental caries and black hairy tongue, or for use in preventing and/or improving bad breath, in a subject in need thereof.
Cani et al disclose pharmaceutical compositions and medicaments comprising Akkermansia muciniphila or fragments thereof (see abstract).  The composition can be adapted for oral administration in a liquid form or as an orodispersing or effervescent tablet (see paragraph 0102).  The specification does not define the phrase “formulated for topical administration within the oral cavity”.  In the art, “topical administration” refers to administration to a particular place on or in the body.  There is nothing about applying a composition to the oral cavity that would require a special formulation of some type.  Water and bacteria can be used as an oral rinse.  This would be a liquid form.  An orodispersing tablet is designed to disintegrate in the oral cavity.  Therefore, this would be a topical administration within the oral cavity.  The bacteria can be alive (see paragraph 0042).  It is noted that the intended use of the product does not make the product any different from what is disclosed by Cani et al.  The strain used in both the instant application and Cani et al, MucT, naturally forms Amuc_1100 and extracellular vesicles.  Therefore, these are inherently disclosed by Cani et al.

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian J Gangle whose telephone number is (571)272-1181. The examiner can normally be reached M-F, 9-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 571-272-0835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN GANGLE/            Primary Examiner, Art Unit 1645